Title: From John Adams to John Farrar, 4 June 1813
From: Adams, John
To: Farrar, John



Dear Sir
Quincy June 4. 1813

Your Letter of May 17th, notifying a Meeting of The Accademy on the 20th. did not arrive till the 21st.
The other Letter with which you honoured me, Subsequent to the last Meeting of The American Accademy of Arts and Sciences, has Sensibly affected me. An Election to the Chair of that learned and Reverend and Honourable and every Way respectable Society, I have ever esteemed, the highest honour and most precious reward of my Life. And so great and invariable has been the pleasure I have found in the company and conversation of the Members that nothing but necessity would induce me to decline it.
My advanced Years, however, the multiplied Sicknesses and misfortunes in my numerous and dispersed Family, and other Circumstances, have concurred and Still concur to render my Attendance at the Meetings of the Accademy, and much more any due Attention to the Advancement of Arts or Sciences impossible, that I feel myself under a Necessity of resigning the Office to which you inform me I have been so honourably elected.
I do therefore hereby resign the Office of President of The American Accademy of Arts and Sciences.
Be pleased Sir, to present to The Vice President, to the other Officers, and to all the Members my kind regards, and hearty thanks for all the honours And all the Pleasures they have done me.
It will always give me pleasure to meet the Accademy as a Member: though I can no longer continue to be responsable indeed I ought not to have continued So long responsible as their President.
With a Still ardent Affection for the Accademy and the Objects of its Institution, I am, dear Sir your Sincere / Friend and humble Servant

John Adams